Title: To James Madison from William Pinkney, 7 August 1812
From: Pinkney, William
To: Madison, James


Dear Sir.
Baltimore August 7. 1812
I do not perceive that the General Government could well interfere upon the subject of the Letter, which you did me the Honour to enclose to me even if it were desirable that it should; but I am quite sure that it will be wholly unnecessary. There is no Disposition to Riot here except with a mere Handful of low people, who can and will be restrained by the Authority of the Majistracy of the Place aided by a proper Show of Force on the part of the Militia.
I hope to be able to pay my respects to you in person in the Course of the next Week. A Prize-Cause detains me in Baltimore at present. I have the Honour to be with sincere Respect and Attachment—Dear Sir Your faithful & Obt Servant
Wm Pinkney
